COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION

Cause Number:              01-14-01019-CR
Trial Court Cause
Number:                    1398928
Style:                     Hung Le
                           v The State of Texas
Date motion filed*:        January 10, 2018
Type of motion:            Motion for extension of time to file a motion for rehearing
Party filing motion:       Appellant, Hung Le
Document to be filed:      Motion for rehearing

Is appeal accelerated?      Yes      No

If motion to extend time:
         Original due date:                            December 27, 2017
         Number of previous extensions granted:        None
         Date Requested:                               None

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          The motion for rehearing is due January 26, 2018. All other relief requested is denied.




Judge's signature:/s/ Michael Massengale
                          Acting individually           Acting for the Court


Date: January 11, 2018